            Case 2:17-cv-02746-MSG Document 8 Filed 02/12/19 Page 1 of 2




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA

                                               :
LaQuaiva Bowie,                                :
                                               :
                                               : Civil Action No.: 2:17-cv-02746-MSG
                      Plaintiff,               :
       v.                                      :
                                               :
Comcast Holdings Corporation; and DOES 1-      :
10, inclusive,                                 :
                                               :
                      Defendant.               :


            NOTICE OF WITHDRAWAL OF COMPLAINT AND VOLUNTARY
                  DISMISSAL OF ACTION WITHOUT PREJUDICE
                          PURSUANT TO RULE 41(a)


       LaQuaiva Bowie (“Plaintiff”), by Plaintiff’s attorney, hereby withdraws the complaint
and voluntarily dismisses this action, without prejudice, pursuant to Fed. R. Civ. P.
41(a)(1)(A)(i).

Dated: February 12, 2019

                                                Respectfully submitted,

                                                PLAINTIFF, LaQuaiva Bowie

                                                /s/ Jody B. Burton

                                                Jody B. Burton, Esq.
                                                Bar No.: 71681
                                                LEMBERG LAW L.L.C.
                                                43 Danbury Road, 3rd Floor
                                                Wilton, CT 06897
                                                Telephone: (203) 653-2250
                                                Facsimile: (203) 653-3424
                                                jburton@lemberglaw.com
          Case 2:17-cv-02746-MSG Document 8 Filed 02/12/19 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I hereby certify that on February 12, 2019, a true and correct copy of the foregoing
Notice of Withdrawal was served electronically by the U.S. District Court for the Eastern District
of Pennsylvania Electronic Document Filing System (ECF) and that the document is available on
the ECF system.

                                             By_/s/ Jody B. Burton_________

                                                  Jody B. Burton
